Wheeler, J.
This cause has now been heard upon the supplemental report of the master as to profits of the defendant from infringement of the plaintiffs patent. The substance of the report, as it now stands, is that from all the evidence before the master the amount of such profits “cannot be computed or determined.” Therefore, while that there were some profits is apparent from the report, no definite extent of them attributable to the infringement for which the defendant is chargeable appears. There is no foundation for a decree for the payment of anything beyond merely nominal damages. Fischer v. Hayes, 22 Fed. Rep. 529; Garretson v. Clark, 111 U. S. 120, 4 Sup. Ct. Rep. 291; Black v. Thorne, 111 U. S. 122, 4 Sup. Ct. Rep. 326; Dobson v. Carpet Co., 114 U. S. 439, 5 Sup. Ct. Rep. 945. No exceptions are filed to the report, and the only question is as to what is a proper decree upon the facts stated. *614Report accepted and confirmed, and decree thereupon prdered for the payment by defendant to the orator of six cents profits as damages, with costs.